FILED
                            NOT FOR PUBLICATION
                                                                            MAR 17 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FRANCISCO VERA-ALAMILLAS, AKA                    No. 16-73665
Francisco Vera Alamillas,
                                                 Agency No. A205-321-847
              Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2022**
                             San Francisco, California

Before: W. FLETCHER, GOULD, and COLLINS, Circuit Judges.

      Francisco Vera-Alamillas (“Petitioner”), a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his

appeal of the immigration judge’s (“IJ”) denial of his application for withholding

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal and protection under the Convention Against Torture (“CAT”). We

have jurisdiction under 8 U.S.C. § 1252. We review the denial of “withholding of

removal[] and CAT relief for substantial evidence.” Guo v. Sessions, 897 F.3d

1208, 1212 (9th Cir. 2018) (internal quotation marks omitted). We deny the

petition for review.

      Petitioner argues that a remand to the agency is appropriate given our

decision in Barajas-Romero v. Lynch, 846 F.3d 351 (9th Cir. 2017). In that case,

we held that an applicant for withholding of removal must show that a statutorily

protected ground is “a reason” for his claimed persecution, rather than the more

stringent standard of “one central reason” applicable to asylum. Id. at 360.

Barajas-Romero thus applies to cases where the agency applied the more stringent

“one central reason” standard to the application for withholding of removal without

indicating in any way whether it would reach the same conclusion under the more

lenient “a reason” standard.

      Barajas-Romero is inapposite here. The agency concluded that Petitioner

failed to show any nexus between a statutorily protected ground and the harm that

he suffered. Petitioner testified that he fears returning to Mexico because his

family in the United States needs his financial support, and because of the presence

of crime and drugs in Mexico. The IJ found that there was not “a sufficient nexus


                                          2
between any of the[] five protected grounds and the harm [Petitioner] fears in

Mexico.” The BIA noted “the absence of a nexus to a statutorily protected

ground.” Because Petitioner failed to show any nexus between a statutorily

protected ground and his claimed persecution, Barajas-Romero is inapplicable to

him. See Singh v. Barr, 935 F.3d 822, 827 (9th Cir. 2019) (holding that no remand

is required, despite asserted Barajas-Romero error, where agency found that there

was “no nexus” at all).

      Petitioner makes no argument beyond Barajas-Romero in his opening brief.

His other arguments challenging the denial of withholding and CAT relief are

therefore waived. See Cui v. Holder, 712 F.3d 1332, 1338 n.3 (9th Cir. 2013).

      PETITION DENIED.




                                         3